DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 08/10/2022, which are in response to USPTO Office Action mailed 05/10/2022. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1, 16, and 17 recite “the condition (A) is a continuous traveling time or a continuous traveling distance that the vehicle continuously travels when the first traveling mode exceeds a first threshold” which introduces new matter into the claims. The specification states “The driving controller may switch the selected traveling state to the traveling state different from the traveling state selected among the plurality of traveling states when a continuous traveling time or continuous traveling distance that the vehicle continuously travels in the selected traveling state exceeds a standard value” (Page 2, Lines 11-14). Here, the standard value/first threshold is a traveling time or traveling distance. However, the claims recite “the condition (A) is a continuous traveling time or a continuous traveling distance that the vehicle continuously travels when the first traveling mode exceeds a first threshold.” Here, the claims are written in a way that makes the first threshold correspond to a first traveling mode. Thus, the claim can be interpreted as the condition is a time or distance travelled when in a mode that is a mode more than a threshold mode (e.g., a mode 4 that is fully autonomous is exceeding a mode 2 that is only partially autonomous). In this case, the recited claims are directed toward subject matter that is not supported by the specification and therefore is new matter. The claims pertain to a time or distance that is traveled when in a traveling mode where the traveling mode is exceeding a threshold traveling mode. The specification pertains to a time or distance that is traveled when in a traveling mode where the time or distance exceeds a threshold time or distance. Thus, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-10, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-15 and 18-19 are similarly rejected due to their dependency on claim 1.
Claims 1, 16, and 17 recite “the condition (A) is a continuous traveling time or a continuous traveling distance that the vehicle continuously travels when the first traveling mode exceeds a first threshold,” but this limitation does not make sense and is therefore indefinite. It is unclear how a mode would exceed a threshold given the threshold in the specification pertains to the time or distance. The original claim limitations stated “wherein the driving controller switches the selected traveling state to the traveling state different from the traveling state selected among the plurality of traveling states when a continuous traveling time or a continuous traveling distance that the vehicle continuously travels in the selected traveling state exceeds a standard value”. The specification describes the exceeding of a standard value to be with respect to the traveling time or traveling distance (see pages 23 and 24), rather than the traveling mode. Therefore, Examiner believes the amended limitation should read “the condition (A) is when a continuous traveling time or a continuous traveling distance that the vehicle continuously travels when in the first traveling mode exceeds a first threshold” and will interpret the limitation as such. 
Claims 6-10 recite the limitation "the standard value".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 and 8 recite “wherein the standard value is set so that the continuous traveling time or the continuous traveling distance exceeds the standard value more easily”. However, setting the value to be “easily” exceeded is an unclear term. The specification states on page 23, lines 20-23 “The degree of traveling continuation easily exceeding the degree of standard means that the set time is set to be shorter when the continuous traveling time is adopted, and the predetermined distance is set to be shorter than a distance that the vehicle M travels.” This does not further define the claim language. The time is set to be shorter and the distance is set to be shorter, but it is unclear as to what the time or distance are being measured against. The measurement could be shorter time or distance than infinite time or distance, or shorter than one second or one centimeter. This language is unclear and thus does not particularly point out and distinctly claim the subject matter which the inventor regards as the invention, and thus leads the claims to being indefinite.
Claim 18 recites “execute determination process of the condition (A) using the first threshold in a case that the alertness is equal to or more than the first threshold, and execute determination process of the condition (A) using a second threshold in a case that the alertness is less than the first threshold, and the second threshold is less than the first threshold.” However, the use of “the first threshold” is inconsistent in this claim with respect to the use of first threshold in independent claim 1. Claim 1 uses the first threshold (as stated above) as a traveling time or traveling distance. In claim 18, the first threshold is referring to a level of alertness, which does not make sense as a level of alertness is not a time nor distance. This causes confusion and varying interpretations. Therefore, this claim is not well-defined and is indefinite. Clarification and correction are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Upmanue et al. (US 2019/0129416 A1, hereinafter referred to as Upmanue), and further in view of Etori et al. (US 2006/0265115 A1, hereinafter referred to as Etori).
Regarding claim 1, Upmanue teaches a vehicle control device comprising ([0015], a system and device for monitoring and transitioning between drive states of a vehicle, including human drive control and autonomous drive control):
a memory configured to store instructions ([0016], processor hardware that executes code and memory hardware that stores code executed by the processor hardware); and
one or more processors configured to execute the instructions to ([0016], processor hardware that executes code and memory hardware that stores code executed by the processor hardware):
recognize a surrounding situation of a vehicle ([0053], the system includes a driver status monitor including suitable cameras, driver sensors, and vehicle sensors to monitor the status of the human and vehicle; it also has a vehicle status monitor that includes internal/external sensors, intelligence diagnose algorithms, etc. to monitor the state and situation of the vehicle (see also [0020]));
control a speed or steering of the vehicle based on a recognition result ([0016], the system is run using controllers; [0019], the autonomous drive mode means the vehicle system controls the vehicle’s lateral (steering) and longitudinal (speed) control; [0020], the driver and vehicle status monitor gathers information so the vehicle can be controlled based on the recognition results of the vehicle’s state and situation),
select one of a plurality of automated traveling modes in which rates of automation related to control of the vehicle are different from each other ([0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation)), and
in a case in which a first traveling mode is selected from among the plurality of automated traveling modes and the vehicle travels in the first traveling mode ([0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation); Table 1-continued, rows 4 and 8, show traveling states in which the vehicle transitions from a higher automation level (i.e. vehicle-led driving) to a lower automation level (i.e. human driving state); [0019], the autonomous drive mode means the system is in the “human not driving” state where the system is controlling the vehicle’s lateral and longitudinal control),
continue causing the vehicle to travel in the first traveling mode when a condition (A) is not satisfied ([0019], the autonomous drive mode means the system is in the “human not driving” state where the system is controlling the vehicle’s lateral and longitudinal control; [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); here, when the threshold time is not satisfied, the vehicle remains in the first traveling mode);
cause an output device to output a specific notification for prompting a driver of the vehicle to monitor the surroundings of the vehicle and grasp a steering wheel when the condition (A) and (B) is not satisfied or the condition (A) is satisfied ([0024], the vehicle includes HMI components to facilitate effective communication between the vehicle and the driver; [0039], when the vehicle is driving, the human is ready and then transitioning to the driver driving and the vehicle being not ready to drive, the vehicle outputs visual cues in conjunction with audio warnings to tell the human that intervention is necessary (i.e. notifies the driver to monitor surroundings since they are about to take over driving); [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; [0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); here, when the threshold time is satisfied, the vehicle outputs an alert to prompt the driver to monitor the vehicle surroundings and grasp the steering wheel), and
after the specific notification is output, cause the vehicle to stop at a predetermined position or change an automated traveling mode from the first traveling mode to a second traveling mode ([0039], when the vehicle is driving, the human is ready and then transitioning to the driver driving and the vehicle being not ready to drive, the vehicle outputs visual cues in conjunction with audio warnings to tell the human that intervention is necessary (i.e. notifies the driver to monitor surroundings since they are about to take over driving); [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; [0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded),
the second traveling mode is a driving mode in which the driver is requested to monitor the surroundings of the vehicle and operate the steering wheel ([0039], when the vehicle is driving, the human is ready and then transitioning to the driver driving and the vehicle being not ready to drive, the vehicle outputs visual cues in conjunction with audio warnings to tell the human that intervention is necessary (i.e. notifies the driver to monitor surroundings since they are about to take over driving); [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; [0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B),
wherein the first traveling mode is a traveling mode in which the vehicle can control the speed and steering automatedly when the driver is not operating the steering wheel and the driver is not monitoring the surroundings of the vehicle ([0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation); Table 1-continued, rows 4 and 8, show traveling states in which the vehicle transitions from a higher automation level (i.e. vehicle-led driving) to a lower automation level (i.e. human driving state); [0019], the autonomous drive mode means the system is in the “human not driving” state where the system is controlling the vehicle’s lateral and longitudinal control), 
the condition (A) is a continuous traveling time or a continuous traveling distance that the vehicle continuously travels when the first traveling mode exceeds a first threshold ([0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for being in each mode and for response times needed from the driver, thus the threshold values are based on vehicle movement and state of the driver).
However, Upmanue does not explicitly teach continue causing the vehicle to travel in the first traveling mode when a condition (A) is not satisfied and a condition (B) is satisfied, and the condition (B) is that the vehicle is performing following travel of following a front vehicle of the vehicle.
Etori teaches: continue causing the vehicle to travel in the first traveling mode when a condition (A) is not satisfied and a condition (B) is satisfied ([0022], based on the inter-vehicle distance detected and the speed of the automobile detected, the controller performs control for following the preceding vehicle so that the automobile follows the preceding vehicle automatically; here, when time or distance have not been exceeded, and the vehicle is performing following travel, the vehicle stays in the first traveling mode), and 
the condition (B) is that the vehicle is performing following travel of following a front vehicle of the vehicle ([0019], an apparatus for following a preceding vehicle; Fig. 8, shows the sensor range of the vehicle for detecting a preceding vehicle in order to perform the control state of following a preceding vehicle; ([0022], based on the inter-vehicle distance detected and the speed of the automobile detected, the controller performs control for following the preceding vehicle so that the automobile follows the preceding vehicle automatically).
Upmanue and Etori are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue with the vehicle follow mode of Etori to create a vehicle control system wherein the vehicle can perform travel control while the vehicle is performing following control of a preceding vehicle. 
The motivation for modification would have been to create a vehicle control system wherein the vehicle can perform travel control while the vehicle is performing following control of a preceding vehicle in order to have a system that is more aware of the vehicle’s position, surroundings, and other vehicles during travel and how to change modes from the vehicle follow mode, thus creating an overall safer and more effective vehicle control system.

Regarding claim 2, Upmanue-Etori further teach: The vehicle control device according to claim 1, wherein the plurality of automated traveling modes are a first traveling mode and a second traveling mode in which a rate of automation is lower than in the first traveling mode (Upmanue, [0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation); [0021], there are 8 system mode, four under “human driving state” and four under “vehicle-led driving”; modes 1-4, the human is driving, and modes 5-8, the vehicle is driving; Table 1-continued, rows 4 and 8, show traveling modes in which the vehicle transitions from a higher automation level (i.e. vehicle-led driving) to a lower automation level (i.e. human driving mode)).

Regarding claim 3, Upmanue-Etori further teach: The vehicle control device according to claim 2, wherein, in the first traveling mode, one or both of a task related to monitoring of surroundings of the vehicle and a task related to the steering wheel of the vehicle is not imposed on an occupant of the vehicle (Upmanue, [0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation); [0019], the autonomous drive mode means the system is in the “human not driving” mode where the system is controlling the vehicle’s lateral and longitudinal control; [0021], there are 8 system modes, four under “human driving state” and four under “vehicle-led driving”; modes 1-4, the human is driving, and modes 5-8, the vehicle is driving; here, when the vehicle is driving, the driver is not given driving responsibilities).

Regarding claim 4, Upmanue-Etori further teach: The vehicle control device according to claim 2, wherein the one or more processors are further configured to execute the instructions to switch the traveling mode to the second traveling mode when a continuous traveling time of the first traveling mode has passed a predetermined time or a continuous traveling distance of the first traveling mode has passed a predetermined distance (Upmanue, [0016], processor hardware that executes code and memory hardware that stores code executed by the processor hardware; [0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; states 1-4, the human is driving, and states 5-8, the vehicle is driving; Table 1-continued, rows 4 and 8, show traveling states in which the vehicle transitions from a higher automation level (i.e. vehicle-led driving) to a lower automation level (i.e. human driving state); [0022], thresholds are used to set the limit of state durations; [0035], when the vehicle is in state 5 (human is no longer actively driving, but the human is ready to drive and the autonomous drive module is not), the system may transition to state 1 if the human acts to take control of the vehicle within a predetermined time threshold; here, when the vehicle has been in state 5 after a predetermined amount of time has passed, the vehicle can handover control to the driver).

Regarding claim 5, Upmanue-Etori further teach: The vehicle control device according to claim 2, wherein a first control state is a control state executed when the vehicle is performing the following travel of following the front vehicle of the vehicle (Etori, [0019], an apparatus for following a preceding vehicle; Fig. 8, shows the sensor range of the vehicle for detecting a preceding vehicle in order to perform the control state of following a preceding vehicle).

Regarding claim 6, Upmanue-Etori further teach: The vehicle control device according to claim 1, wherein the driving controller sets the standard value so that the continuous traveling time or the continuous traveling distance exceeds the standard value based on one or both of information regarding movement of the vehicle and information regarding a state of a driver of the vehicle (Upmanue, [0016], the system is run using controllers; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for being in each state and for response times needed from the driver, thus the standard values are based on vehicle movement and state of the driver).

Regarding claim 7, Upmanue-Etori further teach: The vehicle control device according to claim 6, wherein the one or more processors are further configured to execute the instructions to set the standard value based on at least the information regarding the state of the driver of the vehicle (Upmanue, [0016], processor hardware that executes code and memory hardware that stores code executed by the processor hardware; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for response times needed from the driver, thus the standard values can be based on the state of the driver),
wherein the information regarding the state of the driver is alertness of the driver (Upmanue, [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state), and
wherein the standard value is set so that the continuous traveling time or the continuous traveling distance exceeds the standard value more easily as the alertness of the driver is lower as compared to when the driver is more alert (Upmanue, [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded, such as if the driver has a heart attack, falls asleep, becomes distracted, etc.; see also [0042]; Table 1-continued, rows 7 and 13, show changing states quickly when the driver is not alert and their response time easily exceeds the standard value for response).

Regarding claim 11, Upmanue-Etori further teach: The vehicle control device according to claim 1, wherein the one or more processors are further configured to execute the instructions to slow the speed of the vehicle or inhibit an increase in the speed of the vehicle when the selected traveling mode is switched to the different traveling mode (Upmanue, [0016], processor hardware that executes code and memory hardware that stores code executed by the processor hardware; [0046], if the human response time is exceeded and the vehicle transitions from state 8 to the emergency state, the vehicle pulls over, stops in the current lane, turns on hazards, contacts assistance; here, during the switching of traveling states, the vehicle inhibits the increase in speed or slows to a stop).

Regarding claim 12, Upmanue-Etori further teach: The vehicle control device according to claim 1, further comprising: an output controller configured to cause the output device to output one or both of a notification for requesting the driver of the vehicle to monitor surroundings of the vehicle and a notification for requesting the driver of the vehicle to grasp the steering wheel when the one or more processors execute the instructions to switch the selected traveling mode to a different traveling mode (Upmanue, [0016], processor hardware that executes code and memory hardware that stores code executed by the processor hardware; [0024], the driver monitor can include cameras and sensors to monitor the state of the human operator, such as alertness, focus on the road; the vehicle includes HMI components to facilitate effective communication between the vehicle and the driver; [0039], when the vehicle is driving, the human is ready and then transitioning to the driver driving and the vehicle being not ready to drive, the vehicle outputs visual cues in conjunction with audio warnings to tell the human that intervention is necessary (i.e. notifies the driver to monitor surroundings since they are about to take over driving)).

Regarding claim 14, Upmanue-Etori further teach: The vehicle control device according to claim 1, wherein a selected control state is a control state executed when the vehicle is performing the following travel of following the front vehicle of the vehicle (Etori, [0019], an apparatus for following a preceding vehicle; [0022], the selected control state is that which the controller performs control for following the preceding vehicle automatically when a preceding vehicle is detected based on the inter-vehicle distance and speed of the vehicle), and 
wherein, when the front vehicle is no longer present during the following travel of following the front vehicle of the vehicle, the one or more processors are further configured to execute the instructions to switch the selected control state to a different control state even before the continuous traveling time has passed a set time (Etori, [0066]-[0067], if the preceding vehicle is lost from view (i.e. no longer present) then the control for following the preceding vehicle is released; [0091], if the preceding vehicle is lost from view, the control for following the vehicle is released and the vehicle is decelerated and stopped; here, switching the control state occurs immediately when the preceding vehicle is no longer present, and the switching of states does not wait for a traveling time to pass a set time; Upmanue, [0016], processor hardware that executes code and memory hardware that stores code executed by the processor hardware). The motivation for modification would have been to have a system that is more aware of the vehicle’s position, surroundings, and other vehicles during travel and how to change modes from the vehicle follow mode, thus creating an overall safer and more effective vehicle control system.

Regarding claim 15, Upmanue-Etori further teach: The vehicle control device according to claim 1, wherein a selected control state is a control state executed when the vehicle is performing the following travel of following the front vehicle of the vehicle (Etori, [0019], an apparatus for following a preceding vehicle; [0022], the selected control state is that which the controller performs control for following the preceding vehicle automatically when a preceding vehicle is detected based on the inter-vehicle distance and speed of the vehicle), and 
wherein the vehicle control device further comprises an output controller configured to cause the output device to output one or both of a notification for requesting the driver of the vehicle to monitor surroundings of the vehicle and a notification for requesting the driver of the vehicle to grasp the steering wheel when the front vehicle is no longer present during the following travel of following the front vehicle of the vehicle (Upmanue, [0016], the system is run using controllers; [0024], the driver monitor can include cameras and sensors to monitor the state of the human operator, such as alertness, focus on the road; the vehicle includes HMI components to facilitate effective communication between the vehicle and the driver; [0039], when the vehicle is driving, the human is ready and then transitioning to the driver driving and the vehicle being not ready to drive, the vehicle outputs visual cues in conjunction with audio warnings to tell the human that intervention is necessary (i.e. notifies the driver to monitor surroundings since they are about to take over driving); Etori, [0097], when the following state is changed, the state of change is displayed to the driver with a speaker or notification on a display; [0066]-[0067], if the preceding vehicle is lost from view (i.e. no longer present) then the control for following the preceding vehicle is released; here, a following state is changed, and therefore a notification would be output to the driver). The motivation for modification would have been to have a system that is more aware of the vehicle’s position, surroundings, and other vehicles during travel and how to convey this information to the driver, thus creating an overall safer and more effective vehicle control system with a better user experience.

Regarding claim 16, Upmanue teaches a vehicle control method causing a computer to perform ([0015], a system and method for monitoring and transitioning between drive states of a vehicle, including human drive control and autonomous drive control; [0016], the system is performed by the computer of a vehicle):
recognizing a surrounding situation of a vehicle ([0053], the system includes a driver status monitor including suitable cameras, driver sensors, and vehicle sensors to monitor the status of the human and vehicle; it also has a vehicle status monitor that includes internal/external sensors, intelligence diagnose algorithms, etc. to monitor the state and situation of the vehicle (see also [0020]));
controlling a speed or steering of the vehicle based on a recognition result ([0016], the system is run using controllers; [0019], the autonomous drive mode means the vehicle system controls the vehicle’s lateral (steering) and longitudinal (speed) control; [0020], the driver and vehicle status monitor gathers information so the vehicle can be controlled based on the recognition results of the vehicle’s state and situation);
selecting one of a plurality of automated traveling modes in which rates of automation related to control of the vehicle are different from each other ([0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation)); and
in a case in which a first traveling mode is selected from among the plurality of automated traveling modes and the vehicle travels in the first traveling mode ([0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation); Table 1-continued, rows 4 and 8, show traveling states in which the vehicle transitions from a higher automation level (i.e. vehicle-led driving) to a lower automation level (i.e. human driving state); [0019], the autonomous drive mode means the system is in the “human not driving” state where the system is controlling the vehicle’s lateral and longitudinal control), 
causing the vehicle to travel in the first traveling mode when a condition (A) is not satisfied ([0019], the autonomous drive mode means the system is in the “human not driving” state where the system is controlling the vehicle’s lateral and longitudinal control; [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); here, when the threshold time is not satisfied, the vehicle remains in the first traveling mode), 
causing an output device to output a specific notification for prompting a driver of the vehicle to monitor the surroundings of the vehicle and grasp a steering wheel when the condition (A) and (B) is not satisfied or the condition (A) is satisfied ([0024], the vehicle includes HMI components to facilitate effective communication between the vehicle and the driver; [0039], when the vehicle is driving, the human is ready and then transitioning to the driver driving and the vehicle being not ready to drive, the vehicle outputs visual cues in conjunction with audio warnings to tell the human that intervention is necessary (i.e. notifies the driver to monitor surroundings since they are about to take over driving); [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; [0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); here, when the threshold time is satisfied, the vehicle outputs an alert to prompt the driver to monitor the vehicle surroundings and grasp the steering wheel), and 
after the specific notification is output, causing the vehicle to stop at a predetermined position or changing an automated traveling mode from the first traveling mode to a second traveling mode ([0039], when the vehicle is driving, the human is ready and then transitioning to the driver driving and the vehicle being not ready to drive, the vehicle outputs visual cues in conjunction with audio warnings to tell the human that intervention is necessary (i.e. notifies the driver to monitor surroundings since they are about to take over driving); [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; [0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded), 
the second traveling mode is a driving mode in which the driver is requested to monitor the surroundings of the vehicle and operate the steering wheel ([0039], when the vehicle is driving, the human is ready and then transitioning to the driver driving and the vehicle being not ready to drive, the vehicle outputs visual cues in conjunction with audio warnings to tell the human that intervention is necessary (i.e. notifies the driver to monitor surroundings since they are about to take over driving); [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; [0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B), 
wherein the first traveling mode is a traveling mode in which the vehicle can control the speed and steering automatedly when the driver is not operating the steering wheel and the driver is not monitoring the surroundings of the vehicle ([0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation); Table 1-continued, rows 4 and 8, show traveling states in which the vehicle transitions from a higher automation level (i.e. vehicle-led driving) to a lower automation level (i.e. human driving state); [0019], the autonomous drive mode means the system is in the “human not driving” state where the system is controlling the vehicle’s lateral and longitudinal control), 
the condition (A) is a continuous traveling time or a continuous traveling distance that the vehicle continuously travels when the first traveling mode exceeds a first threshold ([0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for being in each mode and for response times needed from the driver, thus the threshold values are based on vehicle movement and state of the driver).
However, Upmanue does not explicitly teach causing the vehicle to travel in the first traveling mode when a condition (A) is not satisfied and a condition (B) is satisfied, and the condition (B) is that the vehicle is performing following travel of following a front vehicle of the vehicle.
Etori teaches: continue causing the vehicle to travel in the first traveling mode when a condition (A) is not satisfied and a condition (B) is satisfied ([0022], based on the inter-vehicle distance detected and the speed of the automobile detected, the controller performs control for following the preceding vehicle so that the automobile follows the preceding vehicle automatically; here, when time or distance have not been exceeded, and the vehicle is performing following travel, the vehicle stays in the first traveling mode), and 
the condition (B) is that the vehicle is performing following travel of following a front vehicle of the vehicle ([0019], an apparatus for following a preceding vehicle; Fig. 8, shows the sensor range of the vehicle for detecting a preceding vehicle in order to perform the control state of following a preceding vehicle; ([0022], based on the inter-vehicle distance detected and the speed of the automobile detected, the controller performs control for following the preceding vehicle so that the automobile follows the preceding vehicle automatically).
Upmanue and Etori are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue with the vehicle follow mode of Etori to create a vehicle control system wherein the vehicle can perform travel control while the vehicle is performing following control of a preceding vehicle. 
The motivation for modification would have been to create a vehicle control system wherein the vehicle can perform travel control while the vehicle is performing following control of a preceding vehicle in order to have a system that is more aware of the vehicle’s position, surroundings, and other vehicles during travel and how to change modes from the vehicle follow mode, thus creating an overall safer and more effective vehicle control system.

Regarding claim 17, Upmanue teaches a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer to perform at least ([0016], the system and program is performed by a controller controlled by the computer which has memory that is non-transitory computer readable storage medium):
recognizing a surrounding situation of a vehicle ([0053], the system includes a driver status monitor including suitable cameras, driver sensors, and vehicle sensors to monitor the status of the human and vehicle; it also has a vehicle status monitor that includes internal/external sensors, intelligence diagnose algorithms, etc. to monitor the state and situation of the vehicle (see also [0020]));
controlling a speed or steering of the vehicle based on a recognition result ([0016], the system is run using controllers; [0019], the autonomous drive mode means the vehicle system controls the vehicle’s lateral (steering) and longitudinal (speed) control; [0020], the driver and vehicle status monitor gathers information so the vehicle can be controlled based on the recognition results of the vehicle’s state and situation);
selecting one of a plurality of automated traveling modes in which rates of automation related to control of the vehicle are different from each other ([0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation)); and
in a case in which a first traveling mode is selected from among the plurality of automated traveling modes and the vehicle travels in the first traveling mode ([0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation); Table 1-continued, rows 4 and 8, show traveling states in which the vehicle transitions from a higher automation level (i.e. vehicle-led driving) to a lower automation level (i.e. human driving state); [0019], the autonomous drive mode means the system is in the “human not driving” state where the system is controlling the vehicle’s lateral and longitudinal control), 
causing the vehicle to travel in the first traveling mode when a condition (A) is not satisfied ([0019], the autonomous drive mode means the system is in the “human not driving” state where the system is controlling the vehicle’s lateral and longitudinal control; [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); here, when the threshold time is not satisfied, the vehicle remains in the first traveling mode), 
causing an output device to output a specific notification for prompting a driver of the vehicle to monitor the surroundings of the vehicle and grasp a steering wheel when the condition (A) and (B) is not satisfied or the condition (A) is satisfied ([0024], the vehicle includes HMI components to facilitate effective communication between the vehicle and the driver; [0039], when the vehicle is driving, the human is ready and then transitioning to the driver driving and the vehicle being not ready to drive, the vehicle outputs visual cues in conjunction with audio warnings to tell the human that intervention is necessary (i.e. notifies the driver to monitor surroundings since they are about to take over driving); [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; [0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); here, when the threshold time is satisfied, the vehicle outputs an alert to prompt the driver to monitor the vehicle surroundings and grasp the steering wheel), and 
after the specific notification is output, causing the vehicle to stop at a predetermined position or changing an automated traveling mode from the first traveling mode to a second traveling mode ([0039], when the vehicle is driving, the human is ready and then transitioning to the driver driving and the vehicle being not ready to drive, the vehicle outputs visual cues in conjunction with audio warnings to tell the human that intervention is necessary (i.e. notifies the driver to monitor surroundings since they are about to take over driving); [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; [0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded), 
the second traveling mode is a driving mode in which the driver is requested to monitor the surroundings of the vehicle and operate the steering wheel ([0039], when the vehicle is driving, the human is ready and then transitioning to the driver driving and the vehicle being not ready to drive, the vehicle outputs visual cues in conjunction with audio warnings to tell the human that intervention is necessary (i.e. notifies the driver to monitor surroundings since they are about to take over driving); [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; [0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B), 
wherein the first traveling mode is a traveling mode in which the vehicle can control the speed and steering automatedly when the driver is not operating the steering wheel and the driver is not monitoring the surroundings of the vehicle ([0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation); Table 1-continued, rows 4 and 8, show traveling states in which the vehicle transitions from a higher automation level (i.e. vehicle-led driving) to a lower automation level (i.e. human driving state); [0019], the autonomous drive mode means the system is in the “human not driving” state where the system is controlling the vehicle’s lateral and longitudinal control), 
the condition (A) is a continuous traveling time or a continuous traveling distance that the vehicle continuously travels when the first traveling mode exceeds a first threshold ([0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for being in each mode and for response times needed from the driver, thus the threshold values are based on vehicle movement and state of the driver).
However, Upmanue does not explicitly teach causing the vehicle to travel in the first traveling mode when a condition (A) is not satisfied and a condition (B) is satisfied, and the condition (B) is that the vehicle is performing following travel of following a front vehicle of the vehicle.
Etori teaches: causing the vehicle to travel in the first traveling mode when a condition (A) is not satisfied and a condition (B) is satisfied ([0022], based on the inter-vehicle distance detected and the speed of the automobile detected, the controller performs control for following the preceding vehicle so that the automobile follows the preceding vehicle automatically; here, when time or distance have not been exceeded, and the vehicle is performing following travel, the vehicle stays in the first traveling mode), and 
the condition (B) is that the vehicle is performing following travel of following a front vehicle of the vehicle ([0019], an apparatus for following a preceding vehicle; Fig. 8, shows the sensor range of the vehicle for detecting a preceding vehicle in order to perform the control state of following a preceding vehicle; ([0022], based on the inter-vehicle distance detected and the speed of the automobile detected, the controller performs control for following the preceding vehicle so that the automobile follows the preceding vehicle automatically).
Upmanue and Etori are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue with the vehicle follow mode of Etori to create a vehicle control system wherein the vehicle can perform travel control while the vehicle is performing following control of a preceding vehicle. 
The motivation for modification would have been to create a vehicle control system wherein the vehicle can perform travel control while the vehicle is performing following control of a preceding vehicle in order to have a system that is more aware of the vehicle’s position, surroundings, and other vehicles during travel and how to change modes from the vehicle follow mode, thus creating an overall safer and more effective vehicle control system.

Regarding claim 18, Upmanue-Etori further teach: The vehicle control device according to claim 1, wherein the one or more processors perform the instructions to (Upmanue, [0016], processor hardware that executes code and memory hardware that stores code executed by the processor hardware): 
estimate alertness of the driver in a case in which the condition (A) is not satisfied and the condition (B) is satisfied (Upmanue, [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; [0022], thresholds are used to set the limit of state durations; here, when the threshold time is not satisfied, the vehicle remains in the first traveling mode; Table 1, shows estimating alertness of the driver; Etori, [0022], based on the inter-vehicle distance detected and the speed of the automobile detected, the controller performs control for following the preceding vehicle so that the automobile follows the preceding vehicle automatically; here, when time or distance have not been exceeded, and the vehicle is performing following travel, the vehicle stays in the first traveling mode), 
execute determination process of the condition (A) using the first threshold in a case that the alertness is equal to or more than the first threshold (Upmanue, [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); Table 1-continued, from state 7 to state 6, while in AD mode, human regains alertness within a threshold after being distracted/sleepy; here, the driver is a certain level of alertness that enables them to be ready within the first threshold), and 
execute determination process of the condition (A) using a second threshold in a case that the alertness is less than the first threshold, and the second threshold is less than the first threshold (Upmanue, [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0046], the system transitions to an emergency exit strategy if the time threshold for human response is exceeded (i.e. alertness is less than a first threshold); [0045], even if the human regains alertness before emergency action is initiated, the transition back to the human is highly unlikely since the time allowed to remain in state 8 is extremely short (i.e. less than the first threshold); here, when the driver alertness is low and the vehicle cannot handle control, emergency action is initiated faster than if the driver were alert and the vehicle could handle control).

Regarding claim 19, Upmanue-Etori further teach: The vehicle control device according to claim 1, wherein the one or more processors perform the instructions to (Upmanue, [0016], processor hardware that executes code and memory hardware that stores code executed by the processor hardware): 
after the specific notification is output, changes the automated traveling mode from the first traveling mode to the second traveling mode (Upmanue, [0024], the vehicle includes HMI components to facilitate effective communication between the vehicle and the driver; [0039], when the vehicle is driving, the human is ready and then transitioning to the driver driving and the vehicle being not ready to drive, the vehicle outputs visual cues in conjunction with audio warnings to tell the human that intervention is necessary (i.e. notifies the driver to monitor surroundings since they are about to take over driving); [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; here, after outputting the notification, the vehicle changes from the automated driving mode to the second traveling mode), 
then determine whether the vehicle has traveled for a predetermined time in the second traveling mode or not in a case in which the vehicle is traveling in the second traveling mode (Upmanue, [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; Table 1-continued, from state 6 to state 2, the human driver takes back control from the AD system; here, the vehicle tracks how long the vehicle is operating in the second traveling mode)
continue that causing the vehicle to travel in the second traveling mode in a case that the vehicle has not traveled for the predetermined time in the second traveling mode (Upmanue, [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; here, if a threshold time has not been met, then the mode does not warrant any change; here, the vehicle remains in the second traveling mode until a time in which the vehicle determines the mode should be changed), and 
cause the vehicle to travel in the first traveling mode in a case that the vehicle has traveled for the predetermined time in the second traveling mode (Upmanue, [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; Table 1, from state 2 to state 6 shows the human driver hands over control to the AD system; here, the vehicle travels in the first mode after the vehicle has traveled in the second mode for a predetermined time).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Upmanue et al. (US 2019/0129416 A1, referred to as Upmanue), and Etori et al. (US 2006/0265115 A1, referred to as Etori) and further in view of Fields et al. (US 10,618,523 B1, hereinafter referred to as Fields).
Regarding claim 8, Upmanue-Etori further teach: The vehicle control device according to claim 6, wherein the one or more processors are further configured to execute the instructions to set the standard value based on at least the information regarding the state of the driver of the vehicle (Upmanue, [0016], processor hardware that executes code and memory hardware that stores code executed by the processor hardware; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for response times needed from the driver, thus the standard values can be based on the state of the driver),
However, Upmanue-Etori does not explicitly teach wherein the information regarding the state of the driver is a posture of the driver, and wherein the standard value is set so that the continuous traveling time or the continuous traveling distance exceeds the standard value more easily as a degree of displacement of the posture of the driver with respect to a standard posture is higher, which indicates an alertness of the driver is less as compared to when the degree of displacement of the posture of the driver with respect to the standard posture is lower.
Fields teaches wherein the information regarding the state of the driver is a posture of the driver (Col. 5, lines 60-67, human operator parameters may include the human operator’s body position, aspects of the operator’s body; Col. 13, lines 42-49, the human operator parameters include a body position, such as sitting upright versus reclined in the seat (i.e. posture)), and 
wherein the standard value is set so that the continuous traveling time or the continuous traveling distance exceeds the standard value more easily as a degree of displacement of the posture of the driver with respect to a standard posture is higher, which indicates an alertness of the driver is less as compared to when the degree of displacement of the posture of the driver with respect to the standard posture is lower (Col. 13, lines 42-52, if the driver is sitting upright and has hands on the steering wheel, they will have more responsiveness; if the driver is reclined without hands on the steering wheel, they will be less responsive; Col. 14, lines 57-63, when the driver is more environmentally detached (i.e. in a less standard posture) vehicle systems use this information to determine how and when to alert the driver of an impending change in driver responsibility; Col. 17, lines 40-45, when a driver is less alert (i.e. in a less standard posture), the vehicle determines the amount of time needed for the driver to respond to notifications of various levels of intrusiveness; here, when a driver is in a non-standard posture, it will take longer for the driver to respond to vehicle notifications, which means the vehicle needs to output the notifications with more time for the driver to react; thus, the standard value of travel time that the vehicle has to drive decreases (easier to exceed the standard value) before needing to output a notification to a driver that is in a non-standard posture).
Upmanue, Etori, and Fields are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue-Etori with the posture and standard value of Fields to create a vehicle control system that sets the standard value so that the continuous traveling time exceeds the standard value more easily as the degree of displacement of the posture of the driver with respect to a standard posture is higher.
The motivation for modification would have been to create vehicle control system that sets the standard value so that the continuous traveling time exceeds the standard value more easily as the degree of displacement of the posture of the driver with respect to a standard posture is higher in order to have a system that is more aware of the occupant and the occupant’s ability to take over control of the vehicle, thus creating an overall safer vehicle control system.

Regarding claim 9, Upmanue-Etori further teach: The vehicle control device according to claim 1, wherein the one or more processors are further configured to execute the instructions to set the standard value based on at least information regarding movement of the vehicle (Upmanue, [0016], processor hardware that executes code and memory hardware that stores code executed by the processor hardware; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for being in each state and for response times needed from the driver, thus the standard values are based on vehicle movement and state of the driver).
However, Upmanue-Etori does not explicitly teach wherein the information regarding the movement of the vehicle is a remaining time until the vehicle arrives at a destination, and wherein the standard value is set based on a remaining time until the vehicle arrives at the destination. 
Fields teaches wherein the information regarding the movement of the vehicle is a remaining time until the vehicle arrives at a destination (Col. 9, lines 54-65, the system may select a time period during which the vehicle should transition to a different level of autonomous capability; the time period can be calibrated based on the speed of the vehicle and the location of road hazards; the vehicle may slow down in order to lengthen the time until the vehicle reaches the road hazard; here, the road hazard is the destination and the movement of the vehicle is in relation to the time until reaching the road hazard), and
wherein the standard value is set based on a remaining time until the vehicle arrives at the destination (Col. 9, lines 54-65, the system may select a time period during which the vehicle should transition to a different level of autonomous capability; the time period can be calibrated based on the speed of the vehicle and the location of road hazards; the vehicle may slow down in order to lengthen the time until the vehicle reaches the road hazard; here, the road hazard is the destination and the movement of the vehicle is in relation to the time until reaching the road hazard; the standard value is set based on time to the road hazard).
Upmanue, Etori, and Fields are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue-Etori with the time to destination and standard value of Fields to create a vehicle control system where the information regarding the movement of the vehicle is a remaining time until the vehicle arrives at a destination, and wherein the standard value is set based on a remaining time until the vehicle arrives at the destination.
The motivation for modification would have been to create vehicle control system where the information regarding the movement of the vehicle is a remaining time until the vehicle arrives at a destination, and wherein the standard value is set based on a remaining time until the vehicle arrives at the destination in order to have a system that is more aware of the vehicle’s position during travel and the destination and how to operate considering this information thus creating an overall safer and more effective vehicle control system.

Regarding claim 10, Upmanue-Etori further teach: The vehicle control device according to claim 1, wherein the one or more processors are further configured to execute the instructions to set the standard value based on at least information regarding movement of the vehicle (Upmanue, [0016], processor hardware that executes code and memory hardware that stores code executed by the processor hardware; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for being in each state and for response times needed from the driver, thus the standard values are based on vehicle movement and state of the driver).
However, Upmanue-Etori does not explicitly teach wherein the information regarding the movement of the vehicle is the speed of the vehicle, and wherein the standard value is set based on the speed of the vehicle. However, Upmanue-Etori do teach controlling a vehicle based on speed (Etori, [0034] and [0051]).
Fields teaches wherein the information regarding the movement of the vehicle is the speed of the vehicle (Col. 5, lines 12-38, a vehicle may adjust its autonomous capabilities depending on the situation the vehicle is in; if a vehicle is traveling at a high rate of speed in low visibility, it may be known that human operators are less likely to reduce speed in time than an autonomous vehicle would be, and may request the human operator to relinquish some or all control of the vehicle to reduce risk of vehicle crash; here, movement information of the vehicle includes vehicle speed), and
wherein the standard value is set based on the speed of the vehicle (Col. 5, lines 12-38, if a vehicle is traveling at a high rate of speed in low visibility, it may request the human operator to relinquish some or all control of the vehicle to reduce risk of vehicle crash; Col. 9, lines 54-65, the system may select a time period during which the vehicle should transition to a different level of autonomous capability; the time period can be calibrated based on the speed of the vehicle and the location of road hazards; the vehicle may slow down in order to lengthen the time until the vehicle reaches the road hazard; here, vehicle speed directly affects the standard time set for autonomy levels and time until a switch in autonomy level may occur).
Upmanue, Etori, and Fields are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue-Etori with the vehicle speed and standard value of Fields to create a vehicle control system wherein the information regarding the movement of the vehicle is a speed of the vehicle, and wherein the standard value is set based on the speed of the vehicle.
The motivation for modification would have been to create vehicle control system wherein the information regarding the movement of the vehicle is a speed of the vehicle, and wherein the standard value is set based on the speed of the vehicle in order to have a system that is more aware of the vehicle’s position and speed during travel and how to operate considering this information, thus creating an overall safer and more effective vehicle control system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Upmanue et al. (US 2019/0129416 A1, referred to as Upmanue), and Etori et al. (US 2006/0265115 A1, referred to as Etori), and further in view of Oba (US 2020/0139992 A1, hereinafter referred to as Oba) and Zhao et al. (US 2018/0178808 A1, hereinafter referred to as Zhao).
Regarding claim 13, Upmanue-Etori further teach: The vehicle control device according to claim 1, further comprising: an output controller ([0016], the system is run using controllers).
	However, Upmanue-Etori does not explicitly teach to give a notification encouraging the driver of the vehicle to take a break when the selected traveling mode is continuously executed for a first time or the vehicle has traveled more than a first distance in the selected traveling mode, and give a notification encouraging the driver of the vehicle to take a break when a different traveling mode is continuously executed for a second time shorter than the first time or the vehicle has traveled more than a second distance shorter than the first distance in the different traveling mode.
Oba teaches give a notification when the selected traveling mode is continuously executed for a first time or the vehicle has traveled more than a first distance in the selected traveling mode ([0382], if the use of level 3 (high level of autonomy) continues for a time equal to or longer than a certain time, the vehicle requests the driver to return and apply a driving mode change; [0017], the driver is notified of changes in the driving mode; when the vehicle continues to run for an hour by autonomous driving and then needs to return to manual driving, the system notifies the driver to make the change; Fig. 10, level 4 is operated for a longer time than level 2 and a notification happens when switching between driving levels), and
give a notification when a different traveling mode is continuously executed for a second time shorter than the first time or the vehicle has traveled more than a second distance shorter than the first distance in the different traveling mode ([0017], the driver is notified of changes in the driving mode; [0385], at level 2 or higher, the driver can execute a secondary task for a short time (i.e. second time shorter than the first time); Fig. 10, level 2 is used for a shorter period of time or distance than level 4 and the switch between levels is notified to the driver).
Upmanue, Etori, and Oba are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue-Etori with the continuous operation times and notifications of Oba to create a vehicle control system that gives a notification when the selected traveling state is continuously executed for a first time or the vehicle has traveled more than a first distance in the selected traveling state, and gives a notification when the different traveling state is continuously executed for a second time shorter than the first time or the vehicle has traveled more than a second distance shorter than the first distance in the different traveling state.
The motivation for modification would have been to create a vehicle control system that gives a notification when the selected traveling state is continuously executed for a first time or the vehicle has traveled more than a first distance in the selected traveling state, and gives a notification when the different traveling state is continuously executed for a second time shorter than the first time or the vehicle has traveled more than a second distance shorter than the first distance in the different traveling state in order to have a system that is more aware of the vehicle’s position, surroundings, timing, and user notifications, thus creating an overall safer and more effective vehicle control system with a better user experience.
	However, Upmanue-Etori -Oba do not explicitly teach the notification is for encouraging the driver of the vehicle to take a break. Upmanue-Etori-Oba do teach the driver can become fatigued and fall asleep or need rest (Upmanue, [0029], the driver might not be ready to drive due to sleepiness; Oba, [0175], the driver can fall asleep).
	Zhao teaches the notification is for encouraging the driver of the vehicle to take a break (Fig. 25, the vehicle outputs a warning to a driver to pull over and take a break or sleep; see also [0101]).
Upmanue, Etori, Oba, and Zhao are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue-Etori-Oba with the notifications of Zhao to create a vehicle control system that outputs a notification for encouraging the driver of the vehicle to take a break.
The motivation for modification would have been to create a vehicle control system that outputs a notification for encouraging the driver of the vehicle to take a break in order to have a system that is more aware of the occupant’s state and can help the user through notifications, thus creating an overall safer and more effective vehicle control system with a better user experience.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664